Citation Nr: 0814470	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-01 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.  The veteran testified before 
a Decision Review Officer (DRO) at the Indianapolis RO in 
October 2004.  A transcript of that hearing is associated 
with the claims folder.

The issue before the Board today was remanded in April 2007 
for further evidentiary and procedural development.  This was 
accomplished; however, the Board concludes that further 
development is necessary before it may proceed with a 
decision on the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board, in its April 2007 remand, directed the agency of 
original jurisdiction (AOJ) to contact the veteran and 
request that he provide information, including release forms, 
for any medical treatment he had received for his back over 
the years.  In June 2008, the AOJ received a completed 
consent to release information form for Dr. E. of 
Shelbyville, Indiana, for treatment between June 1985 and 
April 2004.  A review of the claims file reflects that 
records were previously requested from Dr. E. and received in 
December 2002.  Thus, it appears that outstanding treatment 
records exist.  In light of VA's duty to assist the veteran 
in obtaining any relevant private medical records under 
38 C.F.R. § 3.159(c)(1), the Board concludes that a remand is 
necessary to obtain any outstanding treatment records from 
Dr. E.  Additionally, since the Board is already remanding 
this appeal, the veteran should be given another opportunity 
to submit a consent to release information form for treatment 
received at St. Francis Hospital in the early 1980s.  

As noted in the previous remand, the veteran asserts that his 
back was injured during service when he was beaten with a 
baseball bat in 1967.  Service medical records show that he 
was beaten with a baseball bat; however, there is no mention 
of any low back injuries.  The veteran testified at a hearing 
before a Decision Review Officer that he was hospitalized for 
three days in conjunction with these injuries.  He also 
submitted two buddy statements from J.M. who was hospitalized 
at the same time as the veteran and continued to visit him 
until the veteran's release.  Attempts to obtain these 
missing hospital records have been unsuccessful because the 
veteran has been unable to provide the name of the facility 
where he was hospitalized.  However, at his December 2007 VA 
examination the veteran stated that he was hospitalized at a 
local military/civilian facility named Riman Hospital for 
treatment of his baseball bat injuries.  Since he stated that 
both military and civilian personnel staffed the hospital, 
the Board finds that a request for these records should first 
be made through the National Personnel Records Center (NPRC).  
If no records exist for such hospital facility, then the 
veteran should be contacted and asked to provide a consent to 
release information form for Riman Hospital.  

As before, should any records retrieved on remand indicate an 
in-service back injury, the Board concludes that an 
etiological opinion is necessary to aid in the Board's 
determination of the veteran's appeal.  Thus, a VA 
examination will be in order.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide the address for St. Francis 
Hospital, as well as the dates he received 
treatment for back problems from such 
facility.  After securing the necessary 
release, obtain these records. 

2.  Using the release form received in 
June 2008, request any treatment records 
pertaining to the veteran's claimed low 
back disability from Dr. E. for the period 
from June 1985 through April 2004.  At 
least one follow-up request should be made 
unless evidence is received which 
indicates that further attempts to obtain 
such records would be futile. 

3.  Request the NPRC to conduct a search 
of clinical records at Riman Hospital in 
Munich, Germany for the period of October 
1, 1967, through November 30, 1967, for 
treatment pertaining to the veteran.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

4.  If the NPRC provides a negative 
response, contact the veteran and ask him 
to provide a release form for his 
treatment at Riman Hospital in 
October/November 1967.  If a consent form 
is received, make appropriate attempts to 
obtain these records.

5.  Following completion of the above 
development, and if, and only if, medical 
records are obtained which demonstrate 
that the veteran had complaints of back 
problems or an in-service back injury, 
then request a VA back examination to 
ascertain the existence and etiology of 
the veteran's current back disability.  
The claims file, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to the 
examiner and the examination report should 
reflect that the claims file was reviewed 
in conjunction with the examination.  All 
medically indicated testing should be 
performed.  The examiner should indicate 
whether the veteran has any current back 
disability and provide a diagnosis.  The 
examiner should also provide an opinion as 
to whether it is more likely (greater than 
a 50 percent probability), less likely 
(less than a 50 percent probability), or 
as likely as not (50 percent probability) 
that any current back disability is 
etiologically related to the veteran's 
active military service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

6.  After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
benefit sought can be granted.  Unless the 
benefit sought is granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

